Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claimed Inventions
Claim 1 covers:

    PNG
    media_image1.png
    468
    901
    media_image1.png
    Greyscale

	The fluid to be purified appears to be any material capable of flowing, e.g., a molten material, a liquid, gas, slurry, mist, or the like.
	Per applicant’s [0055]-[0059], the pollutant to be removed can be:
“[A]ny chemical and/or biological agent in a fluid that is at least potentially toxic to humans and/or animals during use and/or consumption of that fluid, and particularly: …  metallic cations such as lead, cadmium, mercury, iron and copper cations; … oils and fats of mineral, animal, vegetable, marine or synthetic origin, including mixtures of petroleum hydrocarbons, antioxidants and antifreeze; … gaseous pollutants, such as volatile organic compounds (VOCs), including chlorinated compounds such as chlorobenzene, carbon tetrachloride and vinyl monochloride;  ... pollutants contained in drinking water, industrial water, hospital and agricultural effluents, for example herbicides, pesticides, endocrine disrupters, POPS and PPCPs.”

	Per applicant’s [0062], the self-contained purification agent which must be “on the inner surface of … [the] channel” is any purification agent that is capable of capturing and/or degrading a pollutant without physical stimulation external to the self-contained purification agent, such as light1 or electrical stimulation.
Per applicant’s [0063], a “capturing agent” is any chemical compound, in particular any polymer, capable of trapping a substance or mixture of substances within its structure, immobilizing it and/or delaying its release to the outside.
	The claim-recited term “degradation” does not appear to have been specifically defined by applicant in this disclosure.

	Claim 23 covers:

    PNG
    media_image2.png
    599
    891
    media_image2.png
    Greyscale


Discussion of Selected Prior Art of Interest
	USP 20020103352 to Sudor is cited of interest for its recognition of the problem of adsorption of bioorganic molecules, e.g., proteins, to materials from which microchannel / microfluidic devices are fabricated.  Sudor discloses techniques to mitigate such adsorption or attachment.  Sudor does not appear to appreciate the possible opportunities of this “problem” in separating deleterious biomolecules from the bulk fluid flowing through a microfluidic device.
	WO 2014/165254A2 to Seldon Technologies describes a planar array of carbon-containing filtration elements to purify biologically tainted water to produce potable water.

	WO 2008016671 to Chervinko / Fan is cited of interest.
	US 20030108922 describes immobilized immunoassays for analytical diagnostics, e.g., capturing analytes in a fluid sample [0110].  Substrates include microfluidic microchannels, but the reference does not suggest modifying Schubert by providing such analyte capturing immobilized antibodies along an interior surface of the Schubert microchannels.

	US 20070025883 at [0048] is cited of interest for disclosing the breadth of microfluidic applications or capabilities:

    PNG
    media_image3.png
    382
    394
    media_image3.png
    Greyscale

USP 5152060 is cited as related to Schubert ‘229 (infra).

Rejections Based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 and 19 - 20, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over USP 6344229 to Schubert. 
USP 6344229 to Schubert describes a microchannel heat exchanger for purifying a fluid of pollutants, e.g., deleterious microorganisms, by thermally degrading the microbiological pollutants.  The claim-recited “purification agent” reads on thermal energy2 conducted through the microchannel walls and thereby necessarily “on” the inner surface of the microchannels.   The disclosed physical dimension of the microchannel can be as little as 10 μm (thereby meeting the claim-recited 60 μm dimension). 

    PNG
    media_image5.png
    611
    733
    media_image5.png
    Greyscale


It would have been obvious to have provided an inlet manifold or other inlet device for directing the influent fluid into the microchannels, and an effluent manifold for collecting the purified heat treated fluid from the microchannels and directing it to downstream processing, collection, storage or use.  As for the 5 bar pressure recitation in the claim, it would have been obvious to have pressurized the influent fluid to a sufficient pressure given the desired flow rate through the microchannels, the fluid physical properties, e.g., viscosity, and the like, and to ensure that the heated fluid is under sufficient pressure so that it does not vaporize at its highest anticipated temperature.
A plurality of such devices in series or parallel, e.g., to facilitate taking one unit off-line for cleaning which process runs continuously, would have been obvious given the widespread practice of providing chemical process unit operations using multiple repeating units.
Per claim 21, given the small size of the Schubert device, it is inherently portable.

Objections Not based on Prior Art
	Objection is made to claim 19 for a minor grammar error: “[T]he fluidic device [sic, devices] of claim 1…” .
	Claim 28 is rejected under 35 USC § 112(b) for it is unclear whether “the fluidic device 1” refers to “the fluidic device of claim 1” or whether the numeral “1” has some other (and ambiguously unspecified) meaning.

Indication of Allowable Subject Matter
	Objection is made to claims 7 – 18, 22, 24 – 27 for dependence on a rejected base claim, but would be allowable if presented in independent form.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wang, cited by applicant, describes purification of water using microchannel devices, but employs photocatalysis as the purification agent.
        2 Applicant’s disclosure at [0021] appears to support the contention that thermal energy may itself be the “purification agent”:
        
    PNG
    media_image4.png
    199
    389
    media_image4.png
    Greyscale